 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    RAFAEL VAZQUEZ GARCIA and                         No. 2:18-cv-02222-TLN-AC
      BRAULIA PEREZ,
12
                         Plaintiffs,
13                                                      ORDER FOR SERVICE BY
             v.                                         PUBLICATION
14
      COLDLINER EXPRESS, INC., MARCI
15    HINTON, DANIEL H. CARSON,
16                       Defendants.
17

18          Following the August 27, 2019 hearing on Plaintiffs’ Motion for Service by Publication

19   (ECF No. 14), the Court found Plaintiffs had established reasonable diligence in attempting to

20   serve Defendant Daniel H. Carson but held a ruling on the Motion in abeyance pending counsel’s

21   filing of a supplemental declaration that comports with the requirements of the California Code of

22   Civil Procedure § 415.50. (See Minutes, ECF No. 29.) Counsel has filed such a declaration (ECF

23   No. 30) and Defendants subsequently filed timely objections thereto (ECF No. 31). The Court

24   has reviewed all relevant filings and is satisfied that Defendant Carson cannot be served with

25   reasonable diligence in another manner set forth in California Code of Civil Procedure §§

26   415.10–415.30. The Court also finds Plaintiffs have stated facts sufficient to constitute a cause of

27   action against Defendant Carson. Therefore, Plaintiffs’ Motion for Service by Publication is

28
                                                       1
 1   GRANTED. Upon review of Defendants’ objections, 1 however, the Motion is GRANTED as

 2   follows:

 3          Service of the summons in this action on Defendant DANIEL H. CARSON shall be

 4   accomplished by publication in the Arizona Republic, a newspaper in the State of Arizona, and a

 5   second newspaper published in California with a national circulation. Within five (5) days of

 6   electronic filing of this Order, Plaintiffs are ORDERED to file with the Court the name of a

 7   newspaper published in California with a national circulation. Publication shall be made once a

 8   week for four consecutive weeks pursuant to California Government Code § 6064 and shall not

 9   commence under that section unless and until the Court approves Plaintiffs’ proposed nationally

10   circulated newspaper.

11          Pursuant to Federal Rule of Civil Procedure 4, the language published shall say:

12                  SUMMONS TO DANIEL H. CARSON:
13                  RAFAEL VAZQUEZ GARCIA and BRAULIA PEREZ, Plaintiffs,
                    v. COLDLINER EXPRESS, INC., MARCI HINTON, DANIEL H.
14                  CARSON, and DOES 1-100, Defendants.
15                  Case No. 2:19-cv-02222-TLN-AC in the UNITED STATES
                    DISTRICT COURT FOR THE EASTERN DISTRICT OF
16                  CALIFORNIA.
17                  NOTICE REGARDING CIVIL LAWSUIT FOR MOTOR
                    VEHICLE COLLISION. Plaintiffs RAFAEL VAZQUEZ GARCIA
18                  and BRAULIA PEREZ hereby notice Defendant DANIEL H.
                    CARSON that Plaintiffs have filed suit in the United States District
19                  Court for the Eastern District of California.
20                  Plaintiffs allege this action arises out of a motor vehicle collision that
                    occurred on or about October 5, 2017, when Defendant DANIEL H.
21                  CARSON, acting as a commercial truck operator for Defendant
                    COLDLINER EXPRESS INC., was driving a 2016 Volvo Triple
22                  Axle Truck that was hauling a 2017 Utility Semi Reefer trailer in the
                    County of Lassen, in the State of California. Plaintiffs allege
23                  Defendant DANIEL H. CARSON was traveling eastbound on State
                    Route 44 when he failed to stay within his lane of travel and
24                  proceeded to drive the 2016 semi-truck that he was operating across
25   1
             Defendants’ objections are sustained to the extent Defendants object to publication in the
26   Sacramento Bee and the language proposed to serve as the published summons. The Court agrees
     that publication in a newspaper with national circulation would be more likely to give actual
27   notice to Defendant Carson, whose whereabouts are unknown and who had little known
     connection to Northern California. Moreover, the summons must comply with Federal Rule of
28   Civil Procedure 4, as set forth in this Order. Defendants’ objections are otherwise overruled.
                                                        2
 1                 the center double yellow lines directly into Plaintiff RAFAEL
                   VAZQUEZ GARCIA’s lane of travel, and collided with Plaintiff’s
 2                 vehicle, causing Plaintiffs to sustain injuries.

 3                 Defendant CARSON shall file with the District Court and serve upon
                   Plaintiffs’ attorney, Peter B. Tiemann (California Bar No. 195875),
 4                 an Answer or other response to the Complaint within 21 days of
                   service of this summons. Peter B. Tiemann’s contact information is
 5                 as follows: 701 University Avenue, Suite 150, Sacramento, CA
                   95825, (916) 999-9000; email pbtman@gmail.com.
 6

 7   Failure of Defendant to Answer or otherwise respond to Plaintiffs’ Complaint within 21 days of

 8   service of summons may result in a default judgment entered against him in this action.

 9          If Defendant Carson’s address is ascertained prior to the expiration of the time prescribed

10   for publication of the summons, a copy of the summons and Complaint and of this Order for

11   publication shall immediately be mailed to Defendant. This order does not preclude service upon

12   Defendant DANIEL H. CARSON in any manner specified in Code of Civil Procedure sections

13   415.10 through 415.30, which service supersedes the service by publication.

14          IT IS SO ORDERED.

15   Dated: March 6, 2020

16

17
                                           Troy L. Nunley
18                                         United States District Judge
19

20
21

22

23

24

25

26
27

28
                                                      3
